Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 4 recites: “… is additively manufactured by selected sintering of powder …”, this limitation is subject to product by process analysis.
Claim 20 recites: “an additively manufactured insulation channel by selected sintering of powder”, this limitation is subject to product by process analysis.
Claim Objections
Claim 6 is objected to because of the following informalities:
“vanes” in line 1 should be --a plurality of vanes-- (the vanes are later referenced in line 2 of Claim 6);
“the airflow” in line 2 should be --an airflow--.
Claim 8 is objected to because of the following informalities:
“vanes” in line 1 should be --a plurality of vanes-- (the vanes are later referenced in line 2 of Claim 8);
“the airflow” in line 2 should be --an airflow--.
Claim 9 is objected to because “an integral and conformal fuel swirler” in lines 3-4 should be --the integral and conformal fuel swirler--.
Claim 11 is objected to because “of claim 9” in line 1 should be --of claim 10-- (Claim 11 later references the fuel line which was introduced in claim 10).
Claim 13 is objected to because “a powder extraction channel” in lines 1-2 should be --the powder extraction channel--.
Claim 14 is objected to because “the fuel channel” in line 3 should be --the fuel line--.
Claim 15 is objected to because “the airflow” in line 2 should be --an airflow--.
Claim 17 is objected to because “the airflow” in line 2 should be --an airflow--.
Claim 20 is objected to because of the following informalities:
“the combustor” in line 7 should be --the combustor section--;
“vanes” in line 14 should be --a first plurality of vanes-- (the vanes are later referenced in line 15 of Claim 20 and again in line 18 of Claim 20);
“the vanes” in line 15 should be --the first plurality of vanes--;
“with vanes” in line 18 should be --with a second plurality of 
“the vanes” in line 18 should be --the second plurality of vanes;
“the combustor” in line 21 should be --the combustor section--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 2013/0239575).

    PNG
    media_image1.png
    713
    961
    media_image1.png
    Greyscale

Re claim 1:
Chen discloses a combustor (14, combustor - Para 21) for a gas turbine engine (10, gas turbine - Para 19)(see Fig. 1 - element 14 is shown for element 10), the combustor (14) comprising: 
a combustor liner (46, liner - Para 23); 
a fuel swirler (60, lean injectors - Para 24 (a type of fuel swirler as described in Para 28 - “The radial and/or axial angle of the first set of injectors 72 with respect to the axial centerline 68 may also induce swirl to the fuel-air mixture as it flows through the tube 62 and into the combustion chamber 38” (element 72 is part of element 60 as shown in Fig. 3 and as described in Paras. 25-26))) integral and conformal with the combustor liner (46)(see Figs. 2-3 - (element 60 is shown integral with element 46 as a uniform material cross section is shown between elements of 60 and element 46; element 60 is shown conformal with element 46 as a seamless surface is shown at intersection of element 46 and exit of element 60 in Fig. 2)) to provide an outlet (Modified Fig. 2/3 above - A (person having ordinary skill in the art would recognize element A as a type of outlet of element 60)) for fuel into the combustor (14)(Para 27 - “The resulting lean mixture of fuel and compressed working fluid 22 may then be injected into the combustion chamber 38 for additional combustion to raise the temperature, and thus the efficiency, of the combustor 14”); and 
a dilution chute (62, tube - Para 24 (a type of dilution chute as described in Para 29 - “…the second set of injectors 74 may provide a layer, film, or blanket of com pressed working fluid 22 along the inner wall 66 to separate the inner wall 66 from the fuel-air mixture flowing out of the first set of injectors 72 and into the tube 62. The layer, 
Re claim 2:
Chen discloses wherein the fuel swirler (60) comprises a fuel line (76, fuel passage - Para 27; 70, fluid passage - Para 27 (elements 76 and 70 collectively form a type of fuel line as shown in Fig. 3 and as described in Para 27 - “fuel passage 76 may join with or extend into the fluid passage 70”)) in fluid communication with the fuel swirler outlet (Modified Fig. 2/3 above - A)(see Fig. 3 and Para 27).
Re claim 3:
Chen discloses wherein the fuel swirler (60) comprises an insulation channel (Modified Fig. 2/3 above - B (corresponds to passage of element 74; person having ordinary skill in the art would recognize element B as a type of insulation channel as this corresponds to the passage of element 74 which is described in Para 27 as carrying compressed air which is in heat transfer relationship with fuel in element 76, “the compressed working fluid 22 flowing through the first and/or second sets of injectors 72, 74 may pre-heat the fuel flowing through the fuel passage 76”)) circumscribing the fuel line (70/76)(see Modified Fig. 2/3 above - element B is shown surrounding element 
Re claim 4:
Chen discloses wherein the insulation channel (Modified Fig. 2/3 above - B) is additively manufactured by selected sintering of powder (see Fig. 3 - element 60, which includes element 74 per Paras 25-26, is shown integrally formed and including element 74 by uniform material cross section, and thereby including the same structure of an additively manufactured/selected sintering of power element) and the insulation channel (Modified Fig. 2/3 above - B) comprises a powder extraction channel (Modified Fig. 2/3 above - C (corresponds to passage of element 74 at exit of element 74 where “AIR” is shown entering; person having ordinary skill in the art would recognize element C as a type of powder extraction channel as this area is shown as a passage capable of having powder extracted therefrom)) to remove unsintered powder from the insulation channel (Modified Fig. 2/3 above - B)(see Modified Fig. 2/3 above - element C is shown with structure capable of having unsintered powder from element B extracted therefrom).
Claim 4 recites: “… is additively manufactured by selected sintering of powder …”, this limitation is subject to product by process analysis (see paragraph above).
Re claim 5:
Chen discloses wherein the fuel swirler (60) comprises a primary air channel (74, injectors - Para 26 (a type of primary air channel as shown in Fig. 3 and described in 
Re claim 7:
Chen discloses wherein the fuel swirler (60) comprises a secondary air channel (72, injectors - Para 26 (a type of secondary air channel as shown in Fig. 3 and described in Para 27 - “compressed working fluid 22 flowing through the first and/or second sets of injectors 72, 74” (working fluid 22 is ambient air per Para 20))) circumscribing the primary air channel (74)(see Fig. 3 - element 72 is shown circumscribing element 74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2013/0239575), as applied to claims 5 and 7 above, in view of Wirtz et al. (U.S. 2018/0304281).
Re claim 6:
Chen discloses the combustor of claim 5, as described above.
Chen further discloses wherein the primary air channel (74) directs an airflow (22, working fluid - Para 20 (“a working fluid 22. Such as ambient air”))(See Fig. 3 and Para 27 (element 74 is shown and described directing element 22)).
Chen fails to disclose wherein the primary air channel includes vanes for directing the airflow, wherein the vanes are adjacent to the fuel swirler outlet.
Wirtz teaches wherein a primary air channel (126, air passage - Para 65) includes vanes (67a, vanes - Para 65) for directing an airflow (see Fig. 10 and Para 57 - “vanes 67a and 67b may be configured to provide co-rotating or counter-rotating air flows of the first outer air swirler portion 74 relative to the second outer air swirler portion 76”), wherein the vanes (67a) are adjacent to a fuel swirler outlet (84, discharge 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the primary air channel of Chen after the primary air channel of Wirtz (thereby including the vanes of Wirtz in the primary air channel of Chen) for the advantage of providing good spray performance, a wide spray angle, and/or improved spray uniformity with essentially no streaks, voids or non-homogeneities, which may provide for efficient combustion and good flame stability (Wirtz; Para 66).
Re claim 8:
Chen discloses the combustor of claim 7, as described above.
Chen further discloses wherein the secondary air channel (72) directs an airflow (22, working fluid - Para 20 (“a working fluid 22. Such as ambient air”))(See Fig. 3 and Para 27 (element 72 is shown and described directing element 22)).
Chen fails to disclose wherein the secondary air channel includes vanes for directing the airflow, wherein the vanes are adjacent to the fuel swirler outlet.
Wirtz teaches wherein a secondary air channel (134, air passage - Para 65) includes vanes (67b, vanes - Para 65) for directing an airflow (see Fig. 10 and Para 57 - “vanes 67a and 67b may be configured to provide co-rotating or counter-rotating air flows of the first outer air swirler portion 74 relative to the second outer air swirler portion 76”), wherein the vanes (67b) are adjacent to a fuel swirler outlet (84, discharge end - Para 60 (a type of fuel swirler outlet as described in Para 60))(see Figs. 3, and 9-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the secondary air channel of Chen after the secondary air channel of Wirtz (thereby including the vanes of Wirtz in the secondary air channel of Chen) for the advantage of providing good spray performance, a wide spray angle, and/or improved spray uniformity with essentially no streaks, voids or non-homogeneities, which may provide for efficient combustion and good flame stability (Wirtz; Para 66).
Re claim 20:
Chen discloses a gas turbine engine (10, gas turbine - Para 19 (see Fig. 1)) comprising: 
a compressor section (12, compressor - Para 19); 
a combustor section (14, combustor - Para 19) in fluid communication with the compressor section (12)(see Fig. 1 and Para 20), the combustor section (14) comprising: 
a combustor liner (46, liner - Para 23); 
a fuel swirler (60, lean injectors - Para 24 (a type of fuel swirler as described in Para 28 - “The radial and/or axial angle of the first set of injectors 72 with respect to the axial centerline 68 may also induce swirl to the fuel-air mixture as it flows through the tube 62 and into the combustion chamber 38” (element 72 is part of element 60 as shown in Fig. 3 and as described in Paras. 25-26))) integral and conformal with the combustor 
a fuel line (76, fuel passage - Para 27; 70, fluid passage - Para 27 (elements 76 and 70 collectively form a type of fuel line as shown in Fig. 3 and as described in Para 27 - “fuel passage 76 may join with or extend into the fluid passage 70”)); 
an additively manufactured insulation channel (Modified Fig. 2/3 above - B (corresponds to passage of element 74)(person having ordinary skill in the art would recognize element B as a type of insulation channel as this corresponds to the passage of element 74 which is described in Para 27 as carrying compressed air which is in heat transfer relationship with fuel in element 76, “the compressed working fluid 22 flowing through the first and/or second sets of injectors 72, 74 may pre-heat the fuel flowing through the 
a powder extraction channel (Modified Fig. 2/3 above - C (corresponds to passage of element 74 at exit of element 74 where “AIR” is shown entering)(person having ordinary skill in the art would recognize element C as a type of powder extraction channel as this area is shown as a passage capable of having powder extracted therefrom)) to remove unsintered powder from the insulation channel (Modified Fig. 2/3 above - B)(see Modified Fig. 2/3 above - element C is shown with structure capable of having unsintered powder from element B extracted therefrom); 

12a secondary air channel (72, injectors - Para 26 (a type of secondary air channel as shown in Fig. 3 and described in Para 27 - “compressed working fluid 22 flowing through the first and/or second sets of injectors 72, 74” (working fluid 22 is ambient air per Para 20))) circumscribing the primary air channel (74)(see Fig. 3 - element 72 is shown circumscribing element 74) for directing airflow (22, working fluid - Para 20 (“a working fluid 22. Such as ambient air”))(See Fig. 3 and Para 27 (element 72 is shown and described directing element 22)); and 
a dilution chute (62, tube - Para 24 (a type of dilution chute as described in Para 29 - “…the second set of injectors 74 may provide a layer, film, or blanket of com pressed working fluid 22 along the inner wall 66 to separate the inner wall 66 from the fuel-air mixture flowing out of the first set of injectors 72 and into the tube 62. The layer, film, or blanket of 
a turbine section (16, turbine - Para 19) in fluid communication with the combustor section (14)(see Fig. 1 and Para 21); and 
an exhaust section (see Fig. 1 - element 10 is a gas turbine per Para 19 which inherently includes an exhaust section downstream of and in fluid communication with a turbine section) in fluid communication with the turbine section (16).
Chen fails to disclose wherein the primary air channel includes vanes for directing the airflow, wherein the vanes are adjacent to the fuel swirler outlet; nor wherein the secondary air channel includes vanes for directing the airflow, wherein the vanes are adjacent to the fuel swirler outlet.
Wirtz teaches wherein a primary air channel (126, air passage - Para 65) includes vanes (67a, vanes - Para 65) for directing an airflow (see Fig. 10 and Para 57 - “vanes 67a and 67b may be configured to provide co-rotating or counter-rotating air flows of the first outer air swirler portion 74 relative to the second outer air swirler portion 76”), wherein the vanes (67a) are adjacent to a fuel swirler outlet (84, discharge 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the primary/secondary air channel of Chen after the primary/secondary air channel of Wirtz (thereby including the vanes of Wirtz in the primary/secondary air channel of Chen) for the advantage of providing good spray performance, a wide spray angle, and/or improved spray uniformity with essentially no streaks, voids or non-homogeneities, which may provide for efficient combustion and good flame stability (Wirtz; Para 66).
Claim 20 recites: “an additively manufactured insulation channel by selected sintering of powder”, this limitation is subject to product by process analysis (see paragraph above).
Claims 9-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2013/0239575) in view of Melton (U.S. 2015/0285504).
Re claim 9:

manufacturing a combustor liner (46, liner - Para 23) with an integral and conformal fuel swirler (60)(see Figs. 2-3 - (element 46 is shown manufactured integrally with element 60 as a uniform material cross section is shown between elements of 60 and element 46; element 60 is shown conformal with element 46 as a seamless surface is shown at intersection of element 46 and exit of element 60 in Fig. 2)) to provide an outlet (Modified Fig. 2/3 above - A (person having ordinary skill in the art would recognize element A as a type of outlet of element 60)) for fuel into the combustor (14)(Para 27 - “The resulting lean mixture of fuel and compressed working fluid 22 may then be injected into the combustion chamber 38 for additional combustion to raise the temperature, and thus the efficiency, of the combustor 14”); and 
manufacturing a dilution chute (62, tube - Para 24 (a type of dilution chute as described in Para 29 - “…the second set of injectors 74 may provide a layer, film, or blanket of com pressed working fluid 22 along the inner wall 66 to separate the inner 
Chen fails to disclose additively manufacturing a combustor liner nor additively manufacturing a dilution chute.
Melton teaches additively manufacturing a fuel swirler (100, vortex fuel injector - Para 33)(Para 56 - “main body 102 can be made using an additive manufacturing process” (element 102 is part of element 100 per Para 34)) and additively manufacturing a dilution chute (106, semi-annular portion - Para 35 (a type of dilution chute as shown in Fig. 3 and as described in Paras 38-39))( Para 56 - “main body 102 can be made using an additive manufacturing process” (element 106 is part of element 102 per Para 35)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the additive manufacturing of Melton could have been applied to the combustor liner and fuel swirler of Chen because the combustor liner (Chen; 46), fuel swirler (Chen; 60), and dilution chute (Chen; 62) of Chen are formed integrally with each other (Chen; see Fig. 3 - 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the additive manufacturing of Melton as the manufacturing in Chen (thereby manufacturing the combustor liner and dilution chute of Chen utilizing the additive manufacturing of Melton) for the advantage of reducing cost and weight (Melton; Para 56).
Re claim 10:
Chen/Melton teaches the method of claim 9 (as described above), wherein additively manufacturing the combustor liner (Chen; 46) with the integral and conformal fuel swirler (Chen; 60) comprises additively manufacturing a fuel line (Chen; 76, fuel passage - Para 27; 70, fluid passage - Para 27 (elements 76 and 70 collectively form a type of fuel line as shown in Fig. 3 and as described in Para 27 - “fuel passage 76 may join with or extend into the fluid passage 70”)) in fluid communication with the fuel swirler outlet (Chen; Modified Fig. 2/3 above - A)(Chen; see Fig. 3 and Para 27)
Re claim 11:
Chen/Melton teaches the method of claim 9 (as described above), wherein additively manufacturing the combustor liner (Chen; 46) with the integral and conformal fuel swirler (Chen; 60) comprises additively manufacturing an insulation channel (Chen; Modified Fig. 2/3 above - B (corresponds to passage of element 74; person having 
Re claim 12:
Chen/Melton teaches the method of claim 11 (as described above), wherein additively manufacturing the combustor liner (Chen; 46) with the integral and conformal fuel swirler (Chen; 60) comprises additively manufacturing a powder extraction channel (Chen; Modified Fig. 2/3 above - C (corresponds to passage of element 74 at exit of element 74 where “AIR” is shown entering; person having ordinary skill in the art would recognize element C as a type of powder extraction channel as this area is shown as a passage capable of having powder extracted therefrom)) to remove unsintered powder from the insulation channel (Chen; Modified Fig. 2/3 above - B)(Chen; see Modified Fig. 2/3 above - element C is shown with structure capable of having unsintered powder from element B extracted therefrom).
Re claim 13:

Re claim 14:
Chen/Melton teaches the method of claim 10 (as described above), wherein additively manufacturing the combustor liner (Chen; 46) with the integral and conformal fuel swirler (Chen; 60) comprises additively manufacturing a primary air channel (Chen; 74, injectors - Para 26 (a type of primary air channel as shown in Fig. 3 and described in Para 27 - “compressed working fluid 22 flowing through the first and/or second sets of injectors 72, 74” (working fluid 22 is ambient air per Para 20))) surrounding the fuel channel (Chen; 70/76)(Chen; see Fig. 3 - element 74 is shown circumscribing element 76).
Re claim 16:
Chen/Melton teaches the method of claim 14 (as described above), wherein additively manufacturing the combustor liner (Chen; 46) with the integral and conformal fuel swirler (Chen; 60) comprises additively manufacturing a secondary air channel (Chen; 72, injectors - Para 26 (a type of primary air channel as shown in Fig. 3 and described in Para 27 - “compressed working fluid 22 flowing through the first and/or second sets of injectors 72, 74” (working fluid 22 is ambient air per Para 20))) surrounding the primary air channel (Chen; 74)(Chen; see Fig. 3 - element 72 is shown circumscribing element 74).
Re claim 18:
Chen/Melton teaches the method of claim 9 (as described above) and further comprising providing a metallic powder (Melton; Para 58 - “a metallic powder”) that can be sintered (Melton; Paras 57-58 - “…Direct Metal Laser Sintering…the component is formed by fusing a metallic powder using a laser”) to form the combustor (Chen; 14)(In the combination of Chen in view of Melton, the manufacturing process of Melton has been used to produce the combustion liner of Chen (including the fuel swirler of Chen as it is integral with the combustion liner of Chen) which is shown in Fig. 2 of Chen as part of and forming the combustor 14).
Re claim 19;
Chen/Melton teaches the method of claim 18 (as described above) and further comprising sintering the metallic powder (Melton; Para 58 - “a metallic powder”)( Melton; Paras 57-58 - “…Direct Metal Laser Sintering…the component is formed by fusing a metallic powder using a laser”) to form the combustor (Chen; 14)(In the .
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2013/0239575) in view of Melton (U.S. 2015/0285504), as applied to claims 14 and 16 above, and further in view of Wirtz (U.S. 2018/0304281).
Re claim 15:
Chen/Melton teaches the method of claim 14 (as described above), wherein the primary air channel (Chen; 74) directs an airflow (22, working fluid - Para 20 (“a working fluid 22. Such as ambient air”))(See Fig. 3 and Para 27 (element 74 is shown and described directing element 22)).
Chen/Melton fails to teach wherein the primary air channel includes vanes for directing the airflow.
Wirtz teaches wherein a primary air channel (126, air passage - Para 65) includes vanes (67a, vanes - Para 65) for directing an airflow (see Fig. 10 and Para 57 - “vanes 67a and 67b may be configured to provide co-rotating or counter-rotating air flows of the first outer air swirler portion 74 relative to the second outer air swirler portion 76”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the primary air channel of Chen/Melton after the primary air channel of Wirtz (thereby including the vanes of Wirtz in the primary air channel of Chen) for the advantage of providing good spray 
Re claim 17:
Chen/Melton teaches the method of claim 16 (as described above), wherein the secondary air channel (Chen; 72) directs an airflow (22, working fluid - Para 20 (“a working fluid 22. Such as ambient air”))(See Fig. 3 and Para 27 (element 72 is shown and described directing element 22)).
Chen/Melton fails to teach wherein the secondary air channel includes vanes for directing the airflow.
Wirtz teaches wherein a secondary air channel (134, air passage - Para 65) includes vanes (67b, vanes - Para 65) for directing an airflow (see Fig. 10 and Para 57 - “vanes 67a and 67b may be configured to provide co-rotating or counter-rotating air flows of the first outer air swirler portion 74 relative to the second outer air swirler portion 76”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the secondary air channel of Chen/Melton after the secondary air channel of Wirtz (thereby including the vanes of Wirtz in the secondary air channel of Chen) for the advantage of providing good spray performance, a wide spray angle, and/or improved spray uniformity with essentially no streaks, voids or non-homogeneities, which may provide for efficient combustion and good flame stability (Wirtz; Para 66)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        12/6/21